In a special proceeding relating to an assignment for the benefit of creditors, one of the creditors appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, entered March 19, 1964, settling the assignee’s account, as; *900(1) allowed a certain claim as a preferred claim; (2) allowed a claim by the United States Government for unpaid taxes; and (3) awarded fees to the assignee’s attorney and accountant. Appeal dismissed, without costs. Appellant did not appear in opposition to the motion to settle the assignee’s account and, accordingly, may not appeal from the order entered upon his default (Matter of Conklin, 7 A D 2d 743; Gersmann v. Walpole, 79 Misc. 49, 51; CPLR 5511). If so advised, appellant may move to open his default pursuant to statute (CPLR 5015, subd. [a]). Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.